


Exhibit 10.12




FIRST AMENDMENT

TO

ASSET PURCHASE AGREEMENT







THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT is entered into as of this 2nd
day of February, 2004, by and between GULF BANK, a Florida banking corporation
(“Seller”) and PAN AMERICAN BANK, a Florida banking corporation (“Purchaser”).




W I T N E S S E T H:




WHEREAS, Seller and Purchaser entered into that certain Asset Purchase Agreement
dated as of October 9, 2003 (“Purchase Agreement”) pursuant to which Seller is
to transfer and assign to Purchaser certain assets of Seller and pursuant to
which Purchaser is to assume certain liabilities of Seller; and




WHEREAS, on January 30, 2004, the Federal Reserve Bank of Atlanta approved the
transaction contemplated by the Purchase Agreement (with the Florida Office of
Financial Regulation having previously approved the same), but with the
requirement that such transaction not be consummated before the fifteenth
calendar day following January 30, 2004 (“FED Approval”); and




WHEREAS,  the parties desire to amend the Purchase Agreement as hereinafter set
forth to permit the closing of the Purchase Agreement to be in compliance with
the FED Approval.




NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:




1.

Terms defined in the Purchase Agreement are used herein as so defined.




2.

Seller and Purchaser hereby agree that the Closing of the Purchase Agreement
shall take place at 1:30 P.M. on Tuesday, February 17, 2004, at the offices of
Greenberg Traurig in Miami, Florida.  All references in the Purchase Agreement
to January 31, 2004, shall be changed to February 17, 2004.




3.

Purchaser and Seller hereby irrevocably instruct the Escrow Agent to deliver the
Deposit in the amount of $500,000, plus interest thereon, to Seller, which
Deposit shall be deemed to have been fully earned by Seller on the date hereof
and shall become the sole property of Seller.  Upon the Closing, such Deposit
shall be credited against the Purchase Price to be paid by Purchaser to Seller.






1




--------------------------------------------------------------------------------









4.

No later than Noon on Wednesday, February 4, 2004, Purchaser shall wire transfer
to Escrow Agent, in accordance with the wire transfer instructions attached
hereto as Exhibit A, the sum of $3,382,777.00, representing an estimate of the
Remainder of the Purchase Price.  Such amount shall be held by the Escrow Agent
in escrow pending the Closing of the transactions contemplated by the Purchase
Agreement and pursuant to the Escrow Provisions attached as Exhibit A to the
Purchase Agreement.  




5.

Except as amended hereby, the Purchase Agreement shall remain in full force and
effect.




                                                                                        

GULF BANK 

             

By:

     

Ambrosio Rodriguez, President

        

PAN AMERICAN BANK

             

By:

    

        

Michael Golden, Vice Chairman

 







CONSENT OF GUARANTOR







The undersigned, PAN AMERICAN BANCORP, a Delaware corporation, in its capacity
as a guarantor of the obligations of PAN AMERICAN BANK under the Purchase
Agreement, hereby consents to the foregoing First Amendment to Asset Purchase
Agreement.




                                                                                    

PAN AMERICAN BANK

         

By:

   

        

Michael Golden, President and CEO







2




--------------------------------------------------------------------------------






EXHIBIT A




ESCROW AGENT’S WIRE TRANSFER INSTRUCTIONS










BANK:

GULF BANK




ROUTE NO.:

066011910




CREDIT TO:

KARP & GENAUER, P.A., TRUST ACCOUNT

Account No.:  0100184195-10




REFERENCE:

f/b/o GULF BANK – File No. 2111.02



















3


